Citation Nr: 0019773	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  99-06 583A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date prior to December 30, 1996, 
for the grant of a total evaluation based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from July 1943 to October 
1944.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Albuquerque, New Mexico.


REMAND

In a rating decision dated in February 1998, the RO 
established the veteran's entitlement to TDIU, effective 
December 30, 1996.  In statements received by the RO in 
August and September 1998, the veteran disagreed with the 
assigned effective date of the 100 percent evaluation based 
on unemployability.  Thus, in a rating decision dated in 
March 1999, the RO denied entitlement to an earlier effective 
date for the TDIU grant.  On a Form 9, received in April 
1999, the veteran disagreed with that determination and 
requested a hearing before a member of the Board sitting at 
the RO. 

The Board recognizes that in a May 1999 response the veteran 
appears to have withdrawn his effective date appeal and to 
have canceled his hearing request, see 38 C.F.R. § 20.204 
(1999).  However, in a statement received in September 1999, 
the veteran clarified that he had not intended to withdraw 
either his appeal or his hearing request.  To date, the 
veteran has not been afforded a hearing.  A hearing on appeal 
must be granted when an appellant expresses a desire for a 
hearing.  38 C.F.R. § 20.700(a) (1999).  

Accordingly, the case is remanded for the following:

The RO should schedule the veteran, in 
accordance with applicable laws and 
regulations, for a hearing before a 
member of the Board at the RO.  The 
veteran is advised that he has the right 
to submit additional evidence and 
argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).


